As filed with the Securities and Exchange Commission on July 30, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-3789046 (I.R.S. Employer Identification Number) 383 Madison Avenue, 31st Floor New York, New York 10179 (212) 272-6858 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Bianca A. Russo, Esq. Secretary J.P. Morgan Chase Commercial Mortgage Securities Corp. 277 Park Avenue New York, New York 10172-0003 (212) 648-0946 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Brian J. Baker Michael S. Gambro, Esq. J.P. Morgan Chase Commercial Mortgage Securities Corp. Cadwalader, Wickersham & Taft LLP 383 Madison Avenue, 8th Floor One World Financial Center New York, New York 10179 New York, New York10281 Approximate date of commencement of proposed sale to the public:From time to time on or after the effective date of this Registration Statement. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, check the following box. o If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filerx (do not check if smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered(1) Amount to be Registered Proposed Maximum Offering Price Per Unit(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee(3) Commercial Mortgage Pass-Through Certificates 100% This Registration Statement and the registration fee pertain to the initial offering of the Mortgage Pass-Through Certificates registered hereunder by the Registrant. Estimated solely for purposes of calculating the registration fee. The Registrant previously filed a Registration Statement on Form S-3 (Registration No. 333-165147) (the “Prior Registration Statement”) with the Securities and Exchange Commission, which became effective on August 10, 2010.Pursuant to the Prior Registration Statement, there are $48,495,515,615.26 of unsold amount of Mortgage Pass-Through Certificates thereunder that the Registrant wishes to include in this Registration Statement pursuantto Rule 415(a)(6) of the Securities and Exchange Commission’s Rules and Regulations under the Securities Act of 1933, as amended. A filing fee of $1,488,812.33 was paid in connection with such unsold Mortgage Pass-Through Certificates. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission acting pursuant to said Section 8(a), may determine. The information contained in this prospectus supplement is not complete and may be changed.This prospectus supplement is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where such offer is not permitted. Subject to Completion, Dated [], 20[] PROSPECTUS SUPPLEMENT(1) (To Prospectus Dated []) $[] (Approximate) J.P. Morgan Chase Commercial Mortgage Securities Corp. Commercial Pass-Through Certificates, Series 20[]-[] Issuing Entity J.P. Morgan Chase Commercial Mortgage Securities Corp. Depositor JPMorgan Chase Bank, National Association Sponsor [] Mortgage Loan Seller Commercial Mortgage Pass-Through Certificates, Series 20[]-[] J.P. Morgan Chase Commercial Mortgage Securities Corp. is offering certain classes of the Series 20[]-[] Commercial Mortgage Pass-Through Certificates, which represent the beneficial ownership interests in a trust.The trust’s assets will primarily be [] mortgage loans secured by first liens on [] commercial and multifamily properties and are generally the sole source of payments on the certificates.[Approximately []% of the mortgage loans (by principal balance as of the cut-off date) are secured by retail properties.][Approximately []% of the mortgage loans (by principal balance as of the cut-off date) are secured by [] properties.][Credit enhancement will be provided by certain classes of subordinate certificates that will be subordinate to certain classes of senior certificates as described under “Description of the Certificates—Subordination; Allocation of Collateral Support Deficit” in this prospectus supplement.In addition, [] will provide credit enhancement in the form of an interest rate swap agreement for the benefit of the Class [] certificates.]The Series 20[]-[] certificates are obligations of the issuing entity only and are not obligations of J.P. Morgan Chase Commercial Mortgage Securities Corp., the sponsor, any mortgage loan seller or any of their respective affiliates, and neither the certificates nor the underlying mortgage loans are insured or guaranteed by any governmental agency or any other person or entity.Each class of certificates will be entitled to receive monthly distributions of interest or principal and interest on the [] day of each month, commencing on []. Initial Class Certificate Balance or Notional Amount (1) Initial Pass- Through Rate Pass-Through Rate Description Assumed Final Distribution Date (2) Rated Final Distribution Date Class [A-1] Class [A-2] Class [A-3F] [Class X] [Class PO] [Class AS} [Class B] [Class C] [Class EC] (Footnotes to table on page S-_) You should carefully consider the risk factors beginning on page S-[ ] of this Prospectus Supplement and page [ ] of the Prospectus. Neither the certificates nor the underlying mortgage loans are insured or guaranteed by any governmental agency or instrumentality or any other person or entity. The certificates will represent interests in the issuing entity only.They will not represent interests in or obligations of the depositor, the sponsor, any of their respective affiliates, or any other entity. The Securities and Exchange Commission and state securities regulators have not approved or disapproved of the offered certificates or determined if this prospectus supplement or the prospectus are truthful or complete.Any representation to the contrary is a criminal offense.J.P. Morgan Chase Commercial Mortgage Securities Corp. will not list the offered certificates on any securities exchange or on any automated quotation system of any securities association. The underwriter, J.P. Morgan Securities LLC, will purchase the offered certificates from J.P. Morgan Chase Commercial Mortgage Securities Corp. and will offer them to the public at negotiated prices, plus, in certain cases, accrued interest, determined at the time of sale. The underwriters expect to deliver the offered certificates to purchasers in book-entry form only through the facilities of The Depository Trust Company in the United States and Clearstream Banking, société anonyme and The Euroclear System in Europe against payment in New York, New York on or about , 20[].We expect to receive from this offering approximately []% of the initial certificate balance of the offered certificates, plus accrued interest from , 20[], before deducting expenses payable by us. (1)This form of prospectus supplement is representative of the form of prospectus supplement that may typically be used in a particular transaction.The provisions in this form may change from transaction to transaction, whether or not the provisions are bracketed in the form to reflect the specific parties, the structure of the certificates, servicing provisions, asset pool, provisions of the pooling and servicing agreement and other matters.In all cases, the provisions in the prospectus supplement will be consistent in material respects with the provisions in the prospectus. [JPMorgan] [] Important Notice About Information Presented In This Prospectus Supplement And The Prospectus Information about the offered certificates is contained in two separate documents that progressively provide more detail:(a) the prospectus, which provides general information, some of which may not apply to the offered certificates; and (b) this prospectus supplement, which describes the specific terms of the offered certificates. You should rely only on the information contained in this prospectus supplement and the attached prospectus.We have not authorized anyone to provide you with information that is different from that contained in this prospectus supplement and the prospectus.The information contained in this prospectus supplement is accurate only as of the date of this prospectus supplement. This prospectus supplement begins with several introductory sections describing the Series 20[]- certificates and the trust in abbreviated form: Summary of Certificates, commencing on page S- of this prospectus supplement, which sets forth important statistical information relating to the certificates; Summary of Terms, commencing on page S- of this prospectus supplement, which gives a brief introduction of the key features of the Series 20[]- certificates and a description of the underlying mortgage loans; and Risk Factors, commencing on page S- of this prospectus supplement, which describe risks that apply to the Series 20[]-certificates which are in addition to those described in the prospectus with respect to the securities issued by the trust generally. This prospectus supplement and the prospectus include cross references to sections in these materials where you can find further related discussions.The Tables of Contents in this prospectus supplement and the prospectus identify the pages where these sections are located. Certain capitalized terms are defined and used in this prospectus supplement and the prospectus to assist you in understanding the terms of the offered certificates and this offering.The capitalized terms used in this prospectus supplement are defined on the pages indicated under the caption “Index of Defined Terms” commencing on page S- of this prospectus supplement.The capitalized terms used in the prospectus are defined on the pages indicated under the caption “Index of Defined Terms” commencing on page of the prospectus. In this prospectus supplement, the terms “Depositor,” “we,” “us” and “our” refer to J.P. Morgan Chase Commercial Mortgage Securities Corp. Until ninety days after the date of this prospectus supplement, all dealers that buy, sell or trade the offered certificates, whether or not participating in this offering, may be required to deliver a prospectus supplement and the prospectus.This is in addition to the dealers’ obligation to deliver a prospectus supplement and the prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. This prospectus supplement is not an offer to sell or a solicitation to buy these securities in any state or other jurisdiction where such offer, solicitation or sale is not permitted. EUROPEAN ECONOMIC AREA THIS PROSPECTUS SUPPLEMENT HAS BEEN PREPARED ON THE BASIS THAT ANY OFFER OF OFFERED CERTIFICATES IN ANY MEMBER STATE OF THE EUROPEAN ECONOMIC AREA WHICH HAS IMPLEMENTED THE PROSPECTUS DIRECTIVE (EACH, A “RELEVANT MEMBER STATE”) WILL BE MADE PURSUANT TO AN EXEMPTION UNDER THE PROSPECTUS DIRECTIVE (AS DEFINED BELOW) FROM THE REQUIREMENT TO PUBLISH A PROSPECTUS FOR OFFERS OF OFFERED CERTIFICATES. ACCORDINGLY ANY PERSON MAKING OR INTENDING TO MAKE AN OFFER TO THE PUBLIC IN THAT RELEVANT MEMBER STATE OF OFFERED CERTIFICATES WHICH ARE THE SUBJECT OF AN OFFERING CONTEMPLATED IN THIS PROSPECTUS SUPPLEMENT AS COMPLETED BY FINAL TERMS IN RELATION TO THE OFFER OF THOSE OFFERED CERTIFICATES MAY ONLY DO SO IN CIRCUMSTANCES IN WHICH NO OBLIGATION ARISES FOR THE DEPOSITOR, THE TRUST OR AN UNDERWRITER TO PUBLISH A PROSPECTUS PURSUANT TO ARTICLE 3 OF THE PROSPECTUS DIRECTIVE IN RELATION TO SUCH OFFER. NEITHER THE DEPOSITOR, THE TRUST NOR ANY OF THE UNDERWRITERS HAS AUTHORIZED, NOR DOES ANY OF THEM AUTHORIZE, THE MAKING OF ANY OFFER OF OFFERED CERTIFICATES IN CIRCUMSTANCES IN WHICH AN OBLIGATION ARISES FOR THE DEPOSITOR, THE TRUST OR AN UNDERWRITER TO PUBLISH OR SUPPLEMENT A PROSPECTUS FOR SUCH OFFER. FOR THE PURPOSES OF THIS PROVISION, THE EXPRESSION AN “OFFER OF OFFERED CERTIFICATES TO THE PUBLIC” IN RELATION TO ANY OFFERED CERTIFICATES IN ANY RELEVANT MEMBER STATE MEANS THE COMMUNICATION IN ANY FORM AND BY ANY MEANS OF SUFFICIENT INFORMATION ON THE TERMS OF THE OFFER AND THE OFFERED CERTIFICATES TO BE OFFERED SO AS TO ENABLE AN INVESTOR TO DECIDE TO PURCHASE OR SUBSCRIBE FOR THE CERTIFICATES, AS THE SAME MAY BE VARIED IN THAT MEMBER STATE BY ANY MEASURE IMPLEMENTING THE PROSPECTUS DIRECTIVE IN THAT MEMBER STATE, THE EXPRESSION “PROSPECTUS DIRECTIVE”MEANS DIRECTIVE 2003/71/EC (AND AMENDMENTS THERETO, INCLUDING THE 2, TO THE EXTENT IMPLEMENTED IN THE RELEVANT MEMBER STATE), AND INCLUDES ANY RELEVANT IMPLEMENTING MEASURE IN THE RELEVANT MEMBER STATE AND THE EXPRESSION “2”MEANS DIRECTIVE 2010/73/EU. NOTICE TO UNITED KINGDOM INVESTORS THE DISTRIBUTION OF THIS PROSPECTUS SUPPLEMENT IS MADE BY A PERSON WHO IS NOT AN AUTHORIZED PERSON UNDER THE FINANCIAL SERVICES AND MARKETS ACT 2000. WITHIN THE UNITED KINGDOM, THIS PROSPECTUS SUPPLEMENT IS DIRECTED ONLY AT PERSONS WHO ARE INSIDE THE UNITED KINGDOM AND QUALIFY EITHER AS INVESTMENT PROFESSIONALS IN ACCORDANCE WITH ARTICLE19(5), OR ARE PERSONS FALLING WITHIN ARTICLES49(2)(A) THROUGH(D) OF THE FINANCIAL SERVICES AND MARKETS ACT 2000 (FINANCIAL PROMOTION) ORDER 2005 (TOGETHER, “EXEMPT PERSONS”). IT MAY NOT BE PASSED ON EXCEPT TO EXEMPT PERSONS OR OTHER PERSONS IN CIRCUMSTANCES IN WHICH SECTION21(1) OF THE FINANCIAL SERVICES AND MARKETS ACT 2(ALL SUCH PERSONS TOGETHER BEING REFERRED TO AS “RELEVANT PERSONS”). THIS PROSPECTUS SUPPLEMENT MUST NOT BE ACTED ON OR RELIED ON BY PERSONS WHO ARE NOT RELEVANT PERSONS. ANY INVESTMENT OR INVESTMENT ACTIVITY TO WHICH THIS PROSPECTUS SUPPLEMENT RELATES, INCLUDING THE OFFERED CERTIFICATES, IS AVAILABLE ONLY TO RELEVANT PERSONS AND WILL BE ENGAGED IN ONLY WITH RELEVANT PERSONS. POTENTIAL INVESTORS IN THE UNITED KINGDOM ARE ADVISED THAT ALL, OR MOST, OF THE PROTECTIONS AFFORDED BY THE UNITED KINGDOM REGULATORY SYSTEM WILL NOT APPLY TO AN INVESTMENT IN THE OFFERED CERTIFICATES AND THAT COMPENSATION WILL NOT BE AVAILABLE UNDER THE UNITED KINGDOM FINANCIAL SERVICES COMPENSATION SCHEME. TABLE OF CONTENTS SUMMARY OF CERTIFICATES S-1 SUMMARY OF TERMS S-3 RISK FACTORS S-27 Combination or “Layering” of Multiple Risks May Significantly Increase Risk of Loss S-27 The Offered Certificates May Not Be a Suitable Investment for You S-27 [Lack of Asset Diversification Exposes Your Investment to Increased Risks Relating to Commercial Real Estate] S-27 The Market Value of the Offered Certificates May Be Adversely Affected by Factors Unrelated to the Performance of the Offered Certificates and the Mortgage Loans, such as Fluctuations in Interest Rates and the Supply and Demand of Commercial Mortgage-Backed Securities Generally S-28 [Legal and Regulatory Provisions Affecting Investors Could Adversely Affect the Liquidity of the Certificates S-29 The Credit Crisis and Downturn in the Real Estate Market Have Adversely Affected and May Continue To Adversely Affect the Value of Commercial Mortgage-Backed Securities S-30 The Volatile Economy and Credit Crisis May Increase Loan Defaults and Affect the Value and Liquidity of Your Investment S-30 Geographic Concentration Entails Risks S-33 Risks Relating to Mortgage Loan Concentrations S-33 Total/Weighted Average S-34 [Risks Relating to Enforceability of Cross-Collateralization] S-35 The Borrower’s Form of Entity May Cause Special Risks S-36 Borrower May Be Unable To Repay Remaining Principal Balance on Maturity Date or Anticipated Repayment Date S-38 The Prospective Performance of the Mortgage Loans Included in the Trust Fund Should Be Evaluated Separately from the Performance of the Mortgage Loans in Any of Our Other Trusts S-39 [Risks Related to Redevelopment and Renovation at the Mortgaged Properties] S-39 Mortgage Loans Are Nonrecourse and Are Not Insured or Guaranteed S-40 Limited Obligations S-40 [Retail Properties Have Special Risks] S-41 [Office Properties Have Special Risks] S-42 [Multifamily Properties Have Special Risks] S-42 [Warehouse/Industrial Properties Have Special Risks] S-43 [Credit Lease Properties Have Special Risks] S-44 [Risks Relating to Section 8 Multifamily Properties] S-45 Some Mortgaged Properties May Not Be Readily Convertible to Alternative Uses S-45 Hotel Properties Have Special Risks S-46 [Risks Relating to Affiliation with a Franchise or Hotel Management Company] S-47 [Mortgage Loans Secured by Leasehold Interests May Expose Investors to Greater Risks of Default and Loss] S-47 [Self-Storage Facilities] S-48 [Mixed Use Facilities Have Special Risks] S-48 [Manufactured Housing Community Properties Have Special Risks] S-48 Commercial Lending Is Dependent Upon Net Operating Income S-49 Risks Relating to Underwritten Net Cash Flow S-49 Potential Conflicts of Interest S-50 Potential Conflicts of Interest of the Sponsor and Mortgage Loan Seller S-50 Potential Conflicts of Interest of the Master Servicer and the Special Servicer S-51 Potential Conflicts of Interest of the Underwriters and Their Affiliates S-52 Other Possible Conflicts of Interest S-52 Potential Conflicts of Interest in the Selection of the Mortgage Loans S-53 Directing Certificateholder May Direct Special Servicer Actions S-53 Risks Relating to Prepayments and Repurchases S-54 Optional Early Termination of the Trust Fund May Result in an Adverse Impact on Your Yield or May Result in a Loss S-55 Mortgage Loan Sellers May Not Be Able to Make a Required Repurchase or Substitution of a Defective Mortgage Loan S-56 [Risks Relating to the Swap Contract S-56 Risks of Limited Liquidity and Market Value S-57 Different Timing of Mortgage Loan Amortization Poses Certain Risks S-57 Recent Changes to Accounting Standards and Regulatory Restrictions Could Have an Adverse Impact on the Offered Certificates S-57 Rating Changes Present Risks S-58 Limited Information Causes Uncertainty S-59 Subordination of Subordinate Offered Certificates S-59 [Risks Relating to the Exchangeable Certificates and Class [EC] Certificates S-59 Environmental Risks Relating to the Mortgaged Properties S-60 Tax Considerations Related to Foreclosure S-61 Property Insurance, Including Terrorism Insurance, May Not Be Sufficient S-61 No Reunderwriting of the Mortgage Loans S-63 Book-Entry Registration S-64 Risks of Inspections Relating to Properties S-64 Mortgage Electronic Registration Systems (MERS) S-64 Other Risks S-64 DESCRIPTION OF THE MORTGAGE POOL S-64 General S-66 Significant Mortgage Loans S-66 [Credit Lease Loans] S-68 [Section 8 Housing Assistance Payments Programs] S-68 Certain Terms and Conditions of the Mortgage Loans S-68 Additional Mortgage Loan Information S-73 Underwritten Net Cash Flow S-74 Assessments of Property Condition S-75 Mortgage Loan Selection Process S-75 Delinquency Information S-76 The Sponsor[s] S-76 The Depositor S-77 [Originators] S-78 [Significant Obligors] S-78 The Mortgage Loan Seller[s] S-78 Underwriting Guidelines and Processes S-78 Review of the Pool Assets S-80 Exceptions to Mortgage Loan Seller’s Disclosed Underwriting Guidelines S-80 Compliance with Rule 15Ga-1 under the Exchange Act S-80 [Historical Performance Information on Sponsor’s Prior Securitization Transactions][To be Added if Sponsor Determines Such Information to be Material] S-81 Sale of Mortgage Loans: Mortgage File Delivery S-81 Representations and Warranties; Repurchases S-83 Mortgaged Property Accounts S-83 DESCRIPTION OF THE CERTIFICATES S-84 General S-84 Exchanges of Exchangeable Certificates and Class[EC] Certificates S-86 Exchanges S-86 Procedures and Fees S-87 Book-Entry Registration and Definitive Certificates S-88 Distributions S-88 Allocation of Prepayment Premiums and Yield Maintenance Charges S-100 Assumed Final Distribution Date; Rated Final Distribution Date S-101 Subordination; Allocation of Collateral Support Deficit S-101 [Floating Rate Certificates S-104 Cash Flow Agreements S-104 Advances S-104 Appraisal Reductions S-106 Reports to Certificateholders; Certain Available Information S-108 Voting Rights S-112 Termination; Retirement of Certificates S-113 The Issuing Entity S-113 The Trustee, Certificate Registrar and Authenticating Agent S-114 [DESCRIPTION OF SWAP CONTRACT] S-114 [General S-114 The Swap Contract S-115 Termination Fees S-116 The Swap Counterparty S-116 SERVICING OF THE MORTGAGE LOANS S-116 General S-116 The Master Servicer S-120 The Servicers S-120 The Special Servicer S-121 Replacement of the Special Servicer S-121 Servicing and Other Compensation and Payment of Expenses S-122 The Senior Trust Advisor S-124 Consultation Duties of the Senior Trust Advisor After a Control Event S-126 Replacement of the Special Servicer S-127 Termination and Resignation of the Senior Trust Advisor S-127 Maintenance of Insurance S-129 Modifications, Waiver and Amendments S-130 Realization Upon Defaulted Mortgage Loans S-131 Inspections; Collection of Operating Information S-133 Certain Matters Regarding the Master Servicer, the Special Servicer, the Depositor and the Senior Trust Advisor S-134 Servicer Termination Events S-135 Rights Upon Servicer Termination Event S-136 Amendment S-136 CERTAIN AFFILIATIONS, RELATIONSHIPS AND RELATED TRANSACTIONS INVOLVING TRANSACTION PARTIES S-138 LEGAL PROCEEDINGS PENDING INVOLVING TRANSACTION PARTIES S-138 YIELD AND MATURITY CONSIDERATIONS S-138 Yield Considerations S-138 Weighted Average Life S-140 [Yield Sensitivity of the Class X Certificates S-145 MATERIAL FEDERAL INCOME TAX CONSEQUENCES S-146 General S-146 Tax Status of Offered Certificates S-147 Taxation of Offered Certificates S-147 Taxation of the Class [EC] Certificates S-149 [Taxation of the Swap Contract S-149 Taxation of Foreign Investors S-150 Further Information S-150 CERTAIN STATE AND LOCAL TAX CONSIDERATIONS S-150 METHOD OF DISTRIBUTION S-151 12LEGAL MATTERS S-152 CERTAIN LEGAL ASPECTS OF THE MORTGAGE LOANS S-152 RATINGS S-153 LEGAL INVESTMENT S-154 ERISA CONSIDERATIONS S-155 INDEX OF DEFINED TERMS S-159 ANNEX ACertain Characteristics of the Mortgage Loans and Mortgaged Properties ANNEX BType of Mortgaged Properties ANNEX CMortgage Loan Seller Representations and Warranties ANNEX DExceptions to Representations and Warranties SUMMARY OF CERTIFICATES Class Initial Class Certificate Balance Or Notional Amount(1) Approximate Initial Credit Support(2) Pass-Through Rate Description Assumed Final Distribution Date(3) Initial Pass-Through Rate (Approx.) Weighted Average Life (Yrs.)(3) Principal Or Notional Principal Window(3) Offered Certificates A-1 $ [Fixed] % A-2 $ [Fixed] % A-3F [1-month LIBOR plus %] %[(6)] [X] $ [Variable (Interest Only)(7)] % [PO] $ [Variable (Principal Only)(8)] % Class [A-S](9) [Fixed] % Class [B](9) [Fixed] % Class [C](9) [Fixed] % Class [EC](9)(11) % Non-offered Certificates Class D [Fixed] N/A % N/A N/A Class E [Fixed(13)] N/A % N/A N/A Class F [Fixed(13)] N/A % N/A N/A Class G [Fixed(13)] N/A % N/A N/A Class NR [Fixed(13)] N/A % N/A N/A Approximate, subject to a permitted variance of plus or minus %. The credit support percentages set forth for the Class A-1 and Class A-2 certificates are represented in the aggregate.[The credit support percentages set forth for the Class A-3F certificates are represented in the aggregate.] The assumed final distribution dates set forth in this prospectus supplement have been determined on the basis of the assumptions described in “Description of the Certificates—Assumed Final Distribution Date; Rated Final Distribution Date” in this prospectus supplement. The weighted average life and period during which distributions of principal would be received set forth in the foregoing table with respect to each class of certificates are based on the assumptions set forth under “Yield and Maturity Considerations—Weighted Average Life” in this prospectus supplement and on the assumptions that there are no prepayments [(other than on each anticipated repayment date, if any), or losses on the mortgage loans and that there are no extensions of maturity dates of mortgage loans]. [(5)
